DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 19-21 and 23-35 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/155998 A1 (Hettmann, T. et al) 15 OCT 2015 (herein WO998) in view of Yonesaka, K., et al (2016) Anti-HER3 monoclonal antibody patritumab sensitizes refractory non-small cell lung cancer to the epidermal growth factor receptor inhibitor erlotinib Oncogene 35; 878-886, published online 11 MAY 2015 (herein Yonesaka).

Regarding claim 19, WO998 teaches anti-HER3 antibody-drug conjugate structures (page 228, claim 1, “An antibody-drug conjugate wherein an antitumor compounded….is conjugated to an anti-HER3 antibody”) as a treatment for lung cancer (page 235, claim 38, “the composition…which is applied to lung cancer…). 
The anti-HER3 antibody-drug conjugate disclosed in WO998 consists of an anti-HER3 antibody (page 4-5, paragraph [0012]) linked to a water-soluble derivative of the drug camptothecin (page 1, paragraphs [0003] and [0004]).  WO998 teaches that the use of this drug is beneficial for cancer treatment as it does not require activation for exerting antitumor effect, has a high inhibitory activity, is active against various cancer cells, and exhibits effect against cells which are resistant to treatment due to expression of a glycoprotein (page 2, paragraph [0005]). WO998 further teaches that the anti-HER3 antibody is an antibody capable of targeting tumor cells and that by using the anti-HER3 antibody in the drug conjugate the drug is specifically delivered to the tumor cells allowing for reduced dose and less 
WO998, however, fails to teach that the anti-HER3 antibody-drug conjugate is used for the treatment of EGFR-TKI-resistant non-small cell lung cancer. 
Yonesaka teaches a therapeutic method for treating patients with EGFR-TKI-resistant non-small cell lung cancer using patritumab, a monoclonal antibody against HER3 (anti-HER3 antibody) (abstract). Yonesaka teaches that the glycoprotein heregulin, the HER3 ligand (page 878, left column, paragraph 1), was upregulated in tissue samples from patients who had TKI-resistant NSCLC (abstract). Yoneska further teaches that “patritumab can overcome heregulin-dependent EGFR inhibitor resistance in NSCLC in vitro and in vivo and suggest that it can be used in combination with EGFR-TKIs to treat a subset of heregulin-overexpressing NSCLC patients” (abstract).
WO998 and Yonesaka are considered to be analogous to the claimed invention as they are in the same field of cancer treatment, including lung cancer, using an anti-HER3 antibody. Therefore, it would have been obvious to one of ordinary skill in the art to have combined the teachings of WO998 and Yonesaka and have used the anti-HER3 antibody-drug conjugate of WO998 for the treatment of EGFR-TKI-resistant non-small cell lung cancer as taught by Yonesaka. One of ordinary skill in the art would have been motivated to make this combination in order to not only take advantage of the benefits of using an anti-HER3 antibody to overcome EGFR-TKI-resistance as taught by Yonesaka (abstract) but to also include additional treatment (the conjugated drug) that has been demonstrated to exert effects on a variety of cancers which are resistant to treatment due to overexpression of a glycoprotein as taught by WO998 (page 2, paragraph [0005]).

Regarding claim 20, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.

Based on these findings, it would have been obvious to one of ordinary skill in the art to apply the therapeutic method taught by WO998 and Yonesaka to patients wherein the non-small cell lung cancer is EGFR T790M mutation-negative. One would have been motivated to draw this conclusion as the use of anti-HER3 antibodies was demonstrated to be ineffective for treating cells containing this mutation (Yonesaka, page 883, left column, paragraph 1).

Regarding claim 21, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
Yonesaka further teaches EGFR-TKIs gefitinib (page 882, left column, paragraph 2) and erlotinib (abstract) and EGFRI-TKI-resistance to gefitinib (abstract).

Regarding claim 23, WO998 and Yonesaka teach the therapeutic method according to claim 20 as discussed above.
Yonesaka further teaches EGFR-TKIs gefitinib (page 882, left column, paragraph 2) and erlotinib (abstract) and EGFR-TKI resistance to gefitinib (abstract).

Regarding claim 24, WO998 and Yonesaka teach the therapeutic method according to claim 20 as discussed above.


Regarding claim 25, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
Yonesaka teaches that human epidermal growth factor receptor (HER) 3 is aberrantly overexpressed and correlates with poor prognosis in non-small cell lung cancer (NSCLC) (page 787, left column, paragraph 1). Yonesaka further teaches that the HER3 ligand heregulin is locally secreted which induces HER3 activation through an autocrine mechanism (page 787, left column, paragraph 1) and that HER3 has a key role in EGFR-TKI resistance (page 878, right column, paragraph 2).
Based on the teachings of Yonesaka, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have concluded that the therapeutic method taught by WO998 and Yonesaka should be applied wherein the non-small cell lung cancer expresses HER3. One of ordinary skill in the art would have been additionally motivated to draw this conclusion as HER3 is the target of the antibody conjugate (WO998, pages 4-5, paragraph [0012]).

Regarding claim 26, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches the anti-HER3 antibody-drug conjugate is an anti-HER3 antibody-drug conjugate in which the drug-linker is represented by the chemical structure shown below (page 163, Chem.47), which matches that of [Formula 2] presented in instant application claim 26:

    PNG
    media_image1.png
    304
    491
    media_image1.png
    Greyscale

	Wherein, U1-59 is an anti-HER3 antibody (page 163, paragraph [0257]) which is conjugated to the drug-linker via a thioether bond (page 227, claim 1).

Regarding claim 27, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches CDR structures for the anti-HER3 antibody “U1-59” (page 225, SEQ ID NOs: 562-567) which include heavy and light chain CDRs matching the CDRHs 1-3 and CDRLs 1-3 of instant application claim 27 as shown below (alignment performed in ABSS).







    PNG
    media_image2.png
    141
    753
    media_image2.png
    Greyscale


CDRH2: Instant application SEQ ID NO: 2, WO998 SEQ ID NO 563:

    PNG
    media_image3.png
    157
    734
    media_image3.png
    Greyscale

CDRH3: Instant application SEQ ID NO: 3, WO998 SEQ ID NO 564:

    PNG
    media_image4.png
    146
    742
    media_image4.png
    Greyscale


CDRL1: Instant application SEQ ID NO: 4, WO998 SEQ ID NO 565:

    PNG
    media_image5.png
    149
    760
    media_image5.png
    Greyscale





    PNG
    media_image6.png
    141
    743
    media_image6.png
    Greyscale


CDRL3: Instant application SEQ ID NO: 6, WO998 SEQ ID NO 567:

    PNG
    media_image7.png
    149
    741
    media_image7.png
    Greyscale

	It is noted that while WO998 discloses numerous potential anti-HER3 antibody structures (page 195 through page 226, paragraph [0335]) it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antibody containing the CDRs above which correlate with WO998 antibody “U1-59”. One would have selected this antibody as it is widely used in WO998 both in the examples and antibody-drug conjugate structures provided (examples on page 140, paragraph [0201] through page 195, paragraph [0334]).

Regarding claim 28, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches heavy and light chain structures for the anti-HER3 antibody “U1-59” (page 199, SEQ ID NOs: 70 and 72) which include heavy and light chain variable regions matching the heavy and light chain variable regions of instant application claim 28 as shown below (alignment performed in ABSS).


    PNG
    media_image8.png
    228
    750
    media_image8.png
    Greyscale


Light chain: Instant application SEQ ID NO: 8, WO998 SEQ ID NO 72:

    PNG
    media_image9.png
    222
    736
    media_image9.png
    Greyscale


It is noted that while WO998 discloses numerous potential anti-HER3 antibody structures (page 195, paragraph [0335] through page 226) it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antibody with the heavy and light variable regions above which correlate with WO998 antibody “U1-59”. One would have selected this antibody as it is widely used in WO998 both in the examples and antibody-drug conjugate structures provided (examples on page 140, paragraph [0201] through page 195, paragraph [0334]).


Regarding claim 29, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches heavy and light chain structures for the anti-HER3 antibody “U1-59” (page 226, SEQ ID NOs: 583 and 584) which include heavy and light chain variable regions matching the heavy and light chain variable regions of instant application claim 29 as shown below (alignment performed in ABSS).

Heavy chain: Instant application SEQ ID NO: 9, WO998 SEQ ID NO 583:

    PNG
    media_image10.png
    677
    751
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    370
    742
    media_image11.png
    Greyscale


It is noted that while WO998 discloses numerous potential anti-HER3 antibody structures (page 195, paragraph [0335] through page 226) it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used an antibody with the heavy and light variable regions above which correlate with WO998 antibody “U1-59”. One would have selected this antibody as it is widely used in WO998 both in the examples and antibody-drug conjugate structures provided (Examples on page 140, paragraph [0201] through page 195, paragraph [0334]).

Regarding claim 30, WO998 and Yonesaka teach the therapeutic method according to claim 29 as discussed above.
WO998 further teaches that the anti-HER3 antibody lacks a lysine residue at the carboxyl terminus of the heavy chain (page 28, paragraph [0047](7)).

Regarding claim 31, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.


Regarding claim 32, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches that the average number of units of the drug-linker conjugated per antibody molecule in the anti-HER3 antibody-drug conjugate is in the range of 1 to 10 (page 233, claim 21). In example 16a (page 162, paragraph [256] through page 163, paragraph [257]), the average number of conjugated drug molecules per antibody molecule measured was 7.7 (page 163, last paragraph).

Regarding claim 33, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above.
WO998 further teaches that the anti-HER3 antibody-drug conjugate is administered in combination with additional drugs (page 234, claim 30, “which is used in administration in combination with an additional medicine”).
Yonesaka also teaches the combination of anti-HER3 antibodies with EGFR-TKIs to treat heregulin-overexpressing NSCLC patients (abstract).

Regarding claim 34, WO998 and Yonesaka teach the therapeutic method according to claim 33 as discussed above.


Regarding claim 35, WO998 and Yonesaka teach the therapeutic method according to claim 34 as discussed above.
Yonesaka further teaches EGFR-TKIs gefitinib (page 882, left column, paragraph 2) and erlotinib (abstract). Yonesaka teaches that a combination of erlotinib and patritumab “potently inhibited proliferation (page 883, left column, paragraph 1). 

Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/155998 A1 (Hettmann, T. et al) 15 OCT 2015 (herein WO998) in view of Yonesaka, K., et al (2016) Anti-HER3 monoclonal antibody patritumab sensitizes refractory non-small cell lung cancer to the epidermal growth factor receptor inhibitor erlotinib Oncogene 35; 878-886, published online 11 MAY 2015 (herein Yonesaka) as applied to claims 19 and 34 above, and further in view of Van Der Steen, N., et al (2016) New developments in the management of non-small-cell lung cancer, focus on rociletinib: what went wrong? OncoTargets and Therapy 9; 6065-6074 (herein Van Der Steen). 

Regarding claim 22, WO998 and Yonesaka teach the therapeutic method according to claim 19 as discussed above, but fail to teach that the EGFR-TKI is osimertinib.
Van Der Steen provides a review of epidermal growth factor receptor-small molecule inhibitors (EGFR-TKI) including first generation inhibitors (erlotinib, gefitinib), second generation inheritors (afatinib), and third generation inhibitors (rociletinib, osimertinib) and compares their efficacy (abstract). Van Der Steen further teaches the application of these inhibitors in the treatment of non-small cell lung cancer (page 6065, first paragraph under Introduction). Van Der Steen teaches EGFR-TKI 
WO998, Yonesaka, and Van Der Steen are considered to be analogous to the claimed invention as they are in the same field of lung cancer treatment using EGFR-TKIs and/or anti-HER3 antibodies. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the therapeutic method taught by W0998 and Yonesaka for patients who had non-small cell lung cancer that was resistant to EGFR-TKI osimertinib as taught by Van Der Steen. One of ordinary skill in the art would have been motivated to utilize the treatment in these patients as the use of anti-HER3 antibodies has been demonstrated to overcome EGFR-TKI resistance (Yonesaka, abstract). 

Regarding claim 36, WO998 and Yonesaka teach the therapeutic method according to claim 34 as discussed above, but fail to teach that the second drug is osimertinib.
Van Der Steen provides a review of epidermal growth factor receptor-small molecule inhibitors (EGFR-TKI) including first generation inhibitors (erlotinib, gefitinib), second generation inheritors (afatinib) and third generation inhibitors (rociletinib, osimertinib) and compares their efficacy (abstract). Van Der Steen further teaches the application of these inhibitors in the treatment of non-small cell lung cancer (page 6065, first paragraph under Introduction). Van Der Steen further teaches that osimertinib shows increased inhibition of mutated EGFR with or without T790M mutations (page 6068, left column, paragraph 2) and that even with EGFR-TKI resistance, osimertnib was still able to partially inhibit EGFR (page 6068, right column, paragraph 2). 
WO998, Yonesaka, and Van Der Steen are considered to be analogous to the claimed invention as they are in the same field of lung cancer treatment using EGFR-TKIs and/or anti-HER3 antibodies. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used the therapeutic method taught by W0998 and Yonesaka combined with a second drug which is osimertinib as taught by Van Der Steen. One of ordinary skill in 

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

 Tetsu, O., et al (2015) Drug Resistance to EGFR Inhibitors in Lung Cancer Chemotherapy 16(61); 223-235.
Tetsu provides an overview of the drug resistance to EGFR tyrosine kinase inhibitors (TKIs) in NSCLC and studied the mechanisms that cause primary, acquired, and persistent drug resistance to TKIs (abstract). Tetsu teaches that HER3 is activated independently of MET amplification in NSCLCs and may contribute to acquired drug resistance to EGFR-TKI (page 226, right column, paragraph 5). Tetsu further teaches that this mechanism may provide a rationale for combined treatment of NSCLC patients with erlotinib and patritumab, an anti-HER3 monoclonal antibody (page 227, left column, paragraph 2). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                          
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647